Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered October 11, 2001, convicting him of manslaughter in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The testimony of a detective that the defendant’s name came up in the course of investigating the criminal occurrence was not improper (see People v Brown, 262 AD2d 570 [1999], affd 95 NY2d 776 [2000]; People v Williams, 193 AD2d 826, 827-828 [1993]; People v Armstead, 134 AD2d 601 [1987]). Also, the trial court promptly cured any prejudice resulting from the detective’s testimony about a reference to the defendant made by a nontestifying witness when it instructed the jury to consider this evidence only for the purpose of understanding the detective’s conduct in response thereto (see People v Elliott, 256 AD2d 418 [1998]; People v Griffin, 246 AD2d 668 [1998]).
*507The defendant’s remaining contention is without merit. Schmidt, J.P., Cozier, Rivera and Fisher, JJ., concur.